
	
		II
		Calendar No. 10
		111th CONGRESS
		1st Session
		S. 10
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Reid (for himself,
			 Mr. Conrad, Mr.
			 Levin, Mr. Begich,
			 Mr. Carper, Mr.
			 Durbin, Mrs. Boxer,
			 Mr. Menendez, Mr. Bingaman, Ms.
			 Stabenow, Mrs. McCaskill,
			 Ms. Klobuchar, Mrs. Clinton, Mr.
			 Schumer, Ms. Mikulski, and
			 Mr. Brown) introduced the following bill;
			 which was read the first time
		
		
			January 7, 2009
			Read the second time and placed on the
			 calendar
		
		A BILL
		To restore fiscal discipline and begin to address the
		  long-term fiscal challenges facing the United States, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fiscal Responsibility Act of
			 2009.
		2.Sense of
			 Congress on fiscal responsibilityIt is the sense of Congress that Congress
			 and the President should restore fiscal discipline and begin to address the
			 long-term fiscal challenges facing the United States through—
			(1)strong
			 pay-as-you-go rules, to help block the approval of measures that would increase
			 the deficit;
			(2)recognition of
			 warnings by both the Government Accountability Office and the Congressional
			 Budget Office that the Federal budget is on an unsustainable path of rising
			 deficits and debt;
			(3)establishment by
			 Congress and the President of a process—
				(A)to
			 analyze—
					(i)the
			 current and long-term actuarial financial condition of the Federal Government;
			 and
					(ii)the gap between
			 the projected revenues and expenditures of the Federal Government;
					(B)to identify
			 factors that affect the long-term fiscal balance of the Federal
			 Government;
				(C)to analyze
			 potential courses of action to address factors that affect the long-term fiscal
			 balance of the Federal Government;
				(D)to seek a
			 bipartisan agreement, or set of agreements, that will—
					(i)significantly
			 improve the Nation's long-term fiscal imbalances and the gap between projected
			 revenues and expenditures;
					(ii)ensure the
			 economic security of the United States; and
					(iii)expand future
			 prosperity and growth for all Americans;
					(4)a thorough review
			 of all Federal spending and tax expenditures by the Director of the Office of
			 Management and Budget, in consultation with the Secretary of the Treasury, that
			 identifies items that are outdated, inefficient, poorly run, unnecessary, or
			 otherwise undeserving of scarce Federal resources or that are in need of
			 reform; and
			(5)a review of the
			 current system of taxation of the United States to ensure that burdens are
			 borne fairly and equitably.
			
	
		January 7, 2009
		Read the second time and placed on the
		  calendar
	
